Citation Nr: 1117080	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  06-28 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of stitches under the left eye.

2.  Entitlement to service connection for dental trauma.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  The issues now before the Board were remanded in February 2008 for further evidentiary and procedural development.  

The Veteran testified before the undersigned Veterans Law Judge at a January 2008 videohearing; a transcript of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The competent and credible evidence is, at the very least, in equipoise as to whether the Veteran sustained a blow to the face in service that resulted in stitches under his left eye.

2.  The competent and credible evidence is, at the very least, in equipoise as to whether the Veteran sustained a blow to the face in service that resulted in a broken tooth.  


CONCLUSIONS OF LAW

1.  Residuals of stitches under the left eye were incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  Residuals of a broken tooth were incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Legal Criteria and Analysis

The Veteran contends that he is entitled to service connection for loss of an upper tooth and residuals of stitches under the left eye as such disabilities were incurred during an in-service fight.  He testified in January 2008 that he got into a fist fight with a fellow serviceman while stationed in Baumholder, West Germany in late-1957 or early-1958.  According to the Veteran, one of his teeth broke off, and when he sought treatment at the Army aid station in Mannheim, Germany, the broken tooth was removed, along with the rest of his upper teeth, and replaced with an ill-fitting metal plate.  A new plate was subsequently made upon his return to Fort Riley, Kansas in early-1959.  The fight also resulted in a cut under his left eye that required stitches and resulted in residual scarring.  

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Here, the VA has been unable to obtain service records that might corroborate the Veteran's contentions regarding his in-service fist fight and resultant injuries.  In this regard, his service records were likely destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri and attempts to obtain alternative service evidence, such as Sick or Morning Reports, Line of Duty Investigation Reports, and/or clinical records from the Army Hospital at Fort Riley, Kansas, have all resulted in negative replies.  Other than the Veteran's own lay statements (written and oral) regarding the events of service and resultant residuals, the only evidence of record consists of a letter from his brother, dated in November 2006, which indicates the Veteran had a full set of teeth when he entered the Army and returned home with no upper teeth and an upper plate.  

Initially, the Board observes that the Veteran is competent to report that he sustained a cut under his left eye that required stitches and a broken tooth that was pulled because these injuries and their residuals are easily observable by an individual.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  The Veteran's statements, while competent, are, however, subject to a credibility determination.  

The United States Court of Appeals for Veterans Claims (Court) has held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In the present case, the record reflects that the Veteran has been consistent in his account of what happened to him in service throughout this appeal.  Moreover, there is nothing in the remaining record that serves to cast doubt on the credibility of the history provided by the Veteran.  

In light of the above circumstances, and with consideration of the benefit of the doubt rule, the Board therefore finds the Veteran's account of his in-service injuries and resultant residuals to be both competent and credible.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (stating that it is the responsibility of the Board to assess the credibility and weight to be given the evidence); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (holding that in a case where the service records are presumed destroyed due to no fault of the veteran, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule).  As there is nothing to indicate his residuals are the result of an intercurrent (i.e., post-service) injury or disease, service connection is warranted for residuals of stitches under the left eye and residuals of a broken tooth.  See 38 C.F.R. § 3.303.  


ORDER

Service connection is granted for residuals of stitches under the left eye.

Service connection is granted for residuals of a broken tooth.  


______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


